FILED
                                NOT FOR FULL-TEXT PUBLICATION                               Dec 01, 2016
                                      File Name: 16a0638n.06
                                                                                        DEBORAH S. HUNT, Clerk
                                                  No. 16-1323

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

STRYKER SALES CORPORATION,                                        )
                                                                  )
        Plaintiff-Appellee,                                       )
                                                                  )
v.                                                                )        ON APPEAL FROM THE
                                                                  )        UNITED STATES DISTRICT
JOHNNY McNANY, et al.,                                            )        COURT FOR THE WESTERN
                                                                  )        DISTRICT OF MICHIGAN
        Defendants-Appellants.                                    )
                                                                  )
                                                                  )

                                                    ORDER

Before: MOORE and CLAY, Circuit Judges; HOOD, District Judge.*

        Defendants Johnny McNany and Integra Lifesciences Corporation appeal the district

court’s Order of February 12, 2016, in which it preliminarily enjoined them from engaging in

certain sales activities competitive to Plaintiff Stryker Sales Corporation until September 15,

2016. See 28 U.S.C. § 1292(a)(1). While this appeal was pending, Stryker moved the district

court to extend the life of the injunction to June 30, 2017. The district court denied this request,

thereby allowing the injunction to expire as scheduled.

        Because “there generally is nothing for an appellate court to review” once an injunction

order expires, the Court directed the parties to file simultaneous letter briefs discussing whether

this appeal was moot. Appalachian Reg’l Healthcare, Inc. v. Coventry Health & Life Ins. Co.,

714 F.3d 424, 429 (6th Cir. 2013) (explaining that “[a] case is moot ‘when the issues presented

*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by
designation.
No. 16-1323, Stryker Sales v. McNany, et al.


are no longer live or the parties lack a legally cognizable interest in the outcome’” (quoting

Hodges v. Schlinkert Sports Assocs., Inc., 89 F.3d 310, 312 (6th Cir. 1996))); see also

McPherson v. Mich. High Sch. Athletic Ass’n, Inc., 119 F.3d 453, 458 (6th Cir. 1997) (“[O]ur

jurisdiction extends only to actual cases and controversies. We have no power to adjudicate

disputes which are moot.” (quoting Crane v. Ind. High Sch. Athletic Ass’n, 975 F.2d 1315, 1218

(7th Cir. 1992))).

        Stryker argues that this appeal is moot. Although McNany and Integra agree that their

appeal of the district court’s preliminary injunction order is now moot, they nevertheless urge the

Court to consider the choice of law issue that informed the district court’s choice of law analysis,

arguing that it is in the interest of judicial efficiency to do so. However, McNany and Integra fail

to recognize that, because their interlocutory appeal is moot, this Court now lacks jurisdiction to

consider the matter. See McPherson, 119 F.3d at 458.

        For the foregoing reasons, the above-captioned appeal is DISMISSED AS MOOT.

                                        ENTERED BY ORDER OF THE COURT




                                        __________________________________
                                        Deborah S. Hunt, Clerk




                                                 2